Citation Nr: 1135443	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  06-36 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March to September 1964.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which denied the benefit sought on appeal.  

In July 2009, the Veteran presented testimony at a hearing conducted by the use of video conferencing equipment at the Des Moines RO before Kathleen K. Gallagher, a Veterans Law Judge (VLJ) sitting in Washington, D.C.  A transcript of this hearing is in the Veteran's claims folder.

In October 2009, the Board reopened the claim and remanded for further development.  The claim was subsequently remanded in July 2010 and a Veterans Health Administration (VHA) opinion was requested in July 2011.  Because the Board is granting the claim, it is not necessary to discuss whether the directives of the prior remands and VHA request were complied with.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  Bilateral hearing loss has been shown to be causally or etiologically related to the Veteran's military service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the claim for entitlement to service connection for bilateral hearing loss on appeal is being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).


LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Service connection for organic diseases of the nervous system, such as bilateral hearing loss, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

VA has specifically defined the term "disability" for service connection claims involving impaired hearing.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

The Veteran contends that he has hearing loss which is the result of acoustic trauma that he sustained during his service as a tank mechanic who worked next to two motors without hearing protection.  After considering the evidence in the light most favorable to the Veteran, it appears that he is contending that he experienced muffled hearing during service after loud noise exposure and a noticeable loss of hearing in approximately 1997.  In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for bilateral hearing loss.

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.

The Veteran's service treatment records revealed that on the authorized audiological evaluation in March 1964 taken at the time of his service induction, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
-10 (0)
-5 (5)
-5 (0)
LEFT
0 (15)
-5 (5)
-5 (5)
15 (25)
0 (5)

On the authorized audiological evaluation in September 1964 at service separation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
15 (25)
15 (25)

15 (20)
LEFT
15 (30)
15 (25)
15 (25)

15 (20)

The September 2006 VA examiner noted that the Veteran's hearing acuity was within normal limits at entrance and separation.  However, it was unclear whether the examiner converted the audiometric readings from ASA to ISO standards as it appears that the readings in the 500 to 2000 hz range were slightly above "normal."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (noting that the threshold for normal hearing is 0 to 20 decibels and that defective hearing is characterized by hearing acuity which is greater than 20 decibels.)  Moreover, the examiner did not comment on the impact, if any, on the apparently threshold shift between the entrance and separation readings.  Therefore, this opinion is not adequate and the Board affords it little probative value.

In October 2009, the Board remanded the matter for further development.  The examiner was specifically asked to discuss the rationale underlying any conclusions reached and must address the significance, if any, of the decrease in hearing acuity as measured at entrance and separation.  The examiner was asked to note that the entrance and separation examinations are presumed to have been recorded using ASA standards.

The Veteran underwent another VA examination December 2009.  Once again the examiner noted that the March 1964 and September 1964 audiograms reflected hearing within normal limits.  The examiner opined that hearing loss was not caused by or a result of military noise exposure.  As a rationale, she noted normal hearing on entrance and separation examinations.  There was no comment as to whether the hearing scores were recorded in ASA or ISO-ANSI units.  Most importantly, the examiner did not address the apparent worsening of hearing acuity between entrance and separation as instructed.  Accordingly, the opinion is not considered adequate and the Board is assigning it little probative value.  The Board remanded the claim again in July 2010.

The Veteran underwent another VA examination in December 2010.  The examiner commented that it is not likely that the Veteran's current hearing loss is a result of noise exposure during his military service.  She added that exposure to either impulse sounds or continuous exposure can cause temporary threshold shift, which usually abates in 16 to 48 hours after the exposure.  Impulse noise may also result in immediate and permanent hearing loss.  Continuous and repeated exposure to loud noise may also cause permanent hearing loss.  Since the damage from noise exposure occurs at the time of the exposure, a normal audiogram subsequent to the noise exposure would verify that the hearing recovered without permanent hearing loss.

The examiner stated that the Veteran's hearing was completely normal at military separation and although there were threshold variations across the frequency range from enlistment to separation, this type of shift is most likely not related to noise exposure.  The examiner also noted, "Since ASA change to ISO reference in 1964, the threshold variations may be due to varying audiological references, as reference was not cited."  

The Board observes that the examiner's statement that the threshold variations across the frequency range from enlistment to separation were most likely not related to noise exposure is not supported by a sufficient rationale.  The Board is unclear what the comment "since ASA change to ISO reference in 1964, the threshold variations may be due to varying audiological references, as reference was not cited" means.  The Board also observes that the examiner appears to be basing her opinion, at least in part, on the "normal" audiometric findings during service.    

However, the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post- service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In addition, Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss.  

In July 2011, the Board asked a VHA examiner to review the forgoing and provide an opinion as to the likelihood that the Veteran's current bilateral hearing loss is causally or etiologically related to his military service.  In August 2011, a board certified audiologist with 39 years of experience reviewed the Veteran's claim.  She noted that regardless of which calibration standards (ASA or ISO) were used for the Veteran's in-service audiometric testing, a comparison of the test results indicates that significant threshold shifts occurred between entrance and exit from active duty.  The audiologist cited a 1971 publication which addressed the percentage of hearing loss in armor personnel and advance trunk crew students.  The examiner opined that based on the documented threshold shifts found in the service treatment records regardless of which standard was used, and backed by the findings of the 1971 publication, the evidence of record supports the opinion that the Veteran's hearing loss is most likely a result of military service.  

The Board finds the August 2011 opinion sufficient upon which to base a grant of service connection for bilateral hearing loss.  In this regard, the Board finds it probative as it was provided by a licensed audiologist.  Further, the audiologist considered the relevant evidence of record, to include the entrance and exit audiometric readings and specifically commented on the impact of the threshold shit from entrance to separation.  Additionally, she supported her conclusion by referencing a conclusion made from a 1971 publication that is pertinent to the Veteran, as he had exposure to tanks/armory.  Thus, the Board finds the opinion probative.

In conclusion, there is a probative medical opinion relating the Veteran's hearing loss to his in-service noise exposure.  As such, service connection is granted.  38 C.F.R. § 3.303.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


